DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 11, 2021, and May 9, 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-13 are directed towards a process and claims 14-20 are directed towards a system.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of divesting a first asset in order to exchange it with a second asset and making a record of the transaction.  In particular, the claim recites receiving transaction data in a base currency that reflects a divestment event.  The process receives a diversification setting, such as asset allocation among various assets, and uses the diversification setting and the transaction value to determine an amount of an asset to divest.  The process then determines that the amount of the asset is available to divest and processes an exchange between the asset and the base currency.  This transaction is then recorded.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
receiving first event data reflecting a divestment event associated with an account of a user, the divestment event including a transaction value in a base currency; 
retrieving, from a database, a diversification setting associated with the user; 
determining, based on the diversification setting and the transaction value, a first amount of an asset to divest; 
accessing, via a network, a blockchain ledger to verify, using a unique identifier associated with the user and an asset identifier identifying the asset, that the first amount of the asset to divest is available; 
processing a first exchange of the first amount of the asset for a first corresponding amount of the base currency; and 
recording, in the blockchain ledger using the unique identifier associated with the user, that the first amount of the asset was divested.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements are a network and blockchain.  However, these additional elements generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as discussed above, the additional elements of the network and blockchain generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 14: Claim 14 recites abstract subject matter similar to that discussed above in connection with claim 1, and does so in the context of a system.  Claim 14 recites the following additional elements:
one or more processors; and 
a memory, the memory storing instructions, which when executed cause the one or more processors to:
However, these additional elements also fail to recite a practical application or significantly more than the abstract ideas as they are instructions to apply the abstract ideas using a computer.
Accordingly, claim 14 is rejected as being directed towards patent ineligible subject matter.

Per Claim 20: Claim 20 recites abstract subject matter similar to that discussed above in connection with claim 1, and does so in the context of a system.  Claim 20 invokes 35 U.S.C. § 112(f).  The corresponding structure described in the specification is simply a processor and a memory (see ¶ 47).  Like claim 14, these additional elements are instructions to apply the abstract ideas using a computer.
Accordingly, claim 20 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-13 and 15-19: Claims 2-13 and 15-19 have also been considered for subject matter eligibility.  However, these claims also fail to recite patent eligible subject matter for the following reasons:
Claims 2 and 15 recite the abstract idea of determining the type of asset, requesting an exchange to exchange the asset for a second asset, and receiving confirmation that the exchange took place, which is a Certain Method of Organizing Human Activities.
Claims 3 and 16 recite the abstract idea of recording in a ledger a change in ownership, i.e., tokens, representing assets, which is a Certain Method of Organizing Human Activities.
Claim 4 recites additional details of the information included in the asset ownership representation, i.e., tokens.  Such subject matter fails to recite patent eligible subject matter as it simply recites data included within the abstract ideas.
Claim 5 recites the abstract idea that the asset is a fractional share represented by tokens, which is a Certain Method of Organizing Human Activities.
Claim 6 recites the abstract idea of selecting an asset to divest based on the percentage gain of the asset, which is a Certain Method of Organizing Human Activities.
Claims 7 and 17 recite the abstract idea of investing a first asset into a second asset based on a diversification setting and recording the investment in a ledger, which is a Certain Method of Organizing Human Activities.
Claims 8 and 18 recite the abstract idea of determining that there are sufficient tokens for an investment and, based on the determination that there are sufficient tokens, recording the investment in a ledger, which is a Certain Method of Organizing Human Activities.
Claims 9 and 19 recite the abstract idea of generating, assigning tokens representing an asset to the investor, and recording the assignment in a ledger, which is a Certain Method of Organizing Human Activities.
Claim 10 recites the abstract idea that the investment is a deposit of currency into a user account, which is a Certain Method of Organizing Human Activities.
Claim 11 recites the abstract idea that the divestment event is a pre-authorization request for a transaction, which is a Certain Method of Organizing Human Activities.
Claim 12 recites that the asset is a public stock or a precious metal, which further describes the type of asset used in the abstract ideas.  Describing the type of asset fails to recite patent eligible subject matter as it fails to alter that analysis of the recited abstract operations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10-12, 14, 17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2008/0010201 to Pratt et al. in view of U.S. Patent Pub. No. 2020/0184431 to Sinmao et al.
Per Claim 1: Pratt discloses:
A computer-implemented method comprising: (see Pratt at Abstract: An apparatus, system, and method are disclosed for an asset backed purchase card.)
receiving first event data reflecting a divestment event associated with an account of a user, the divestment event including a transaction value in a base currency; (see Pratt at ¶ 74: In one embodiment, the server 102 includes a merchant request module 204 that receives a request for funds from a merchant based on the transaction between the merchant and consumer. The merchant request module 204 also pays the merchant currency based on the amount of the transaction. The merchant request module 204 typically receives requests for payment from the credit transaction server 118 after a consumer has made a purchase from the merchant using the consumer's card backed by the consumer's purchase account. The merchant request module 204 typically then receives a request for funds from the merchant through the credit transaction server 118. The merchant request module 204 typically pays the merchant for the amount of the transaction through the credit transaction server 118.)
retrieving, from a database, a diversification setting associated with the user; (see Pratt at ¶ 72: In another embodiment, the consumer may designate which assets are to be used for a particular merchant transaction. In another embodiment, assets are used to pay for a transaction in amounts equal to the consumer's asset mix agreement. One of skill in the art will recognize other ways the asset mix module 202 may control an asset mix of a consumer when funds are provided by the consumer, for reallocation of assets, and for transactions.) 
determining, based on the diversification setting and the transaction value, a first amount of an asset to divest; (see Pratt at ¶  72: In another embodiment, the consumer may designate which assets are to be used for a particular merchant transaction. In another embodiment, assets are used to pay for a transaction in amounts equal to the consumer's asset mix agreement. One of skill in the art will recognize other ways the asset mix module 202 may control an asset mix of a consumer when funds are provided by the consumer, for reallocation of assets, and for transactions.  See also ¶ 64: In one example, if the consumer purchases a product from a merchant for $20 and the consumer's purchase account has an adequate balance to cover the purchase, the debit module 124 determines a quantity of the asset to be deducted from the consumer's purchase account. If the asset is gold and the internal spot price for gold was $600/oz at the time of the transaction, the debit module determines how many ounces of gold to deduct from the purchase account: $20/$600/oz.=0.033333 oz. If the purchase account balance is 16.093313 oz then the balance becomes 16.0903313−0.033333=16.869980 oz.)
accessing, via a network, a [[blockchain]] ledger to verify, using a unique identifier associated with the user and an asset identifier identifying the asset, that the first amount of the asset to divest is available; (see Pratt at ¶ 64: In one example, if the consumer purchases a product from a merchant for $20 and the consumer's purchase account has an adequate balance to cover the purchase, the debit module 124 determines a quantity of the asset to be deducted from the consumer's purchase account.)
processing a first exchange of the first amount of the asset for a first corresponding amount of the base currency; and (see Pratt at ¶ 64: If the asset is gold and the internal spot price for gold was $600/oz at the time of the transaction, the debit module determines how many ounces of gold to deduct from the purchase account: $20/$600/oz.=0.033333 oz. If the purchase account balance is 16.093313 oz then the balance becomes 16.0903313−0.033333=16.869980 oz.)
recording, in the [[blockchain]] ledger using the unique identifier associated with the user, that the first amount of the asset was divested. (see Pratt at ¶ 64: If the purchase account balance is 16.093313 oz then the balance becomes 16.0903313−0.033333=16.869980 oz.)
However, Pratt fails to disclose, but Sinmao, an analogous art of tokenized assets using a blockchain, discloses a blockchain to record such transactions (see Sinmao at ¶ 66: The AD/PC protocol includes a rewards protocol (e.g., principal and interest) for payments, governed by smart contracts on blockchain, a general asset token ownership registration and custody on permissioned blockchain, blockchain-enabled dynamic record of general asset token status, blockchain-enabled management of general asset token addition and removal from the repository on the permissioned blockchain, and a protocol for interacting with cascading token protocol.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt to use a blockchain ledger, as disclosed in Sinmao, rather than a conventional ledger, as disclosed in Pratt.  One of ordinary skill in the art would have been motivated to do so to increase the security of the Pratt system by using an immutable ledger, i.e., blockchain, to keep records of transactions, investments, and divestments.

Per Claim 14: Claim 14 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a system.  Claim 14 further recites, and Pratt further discloses:
one or more processors; and a memory, the memory storing instructions, which when executed cause the one or more processors to: (see Pratt at ¶ 38: Modules may also be implemented in software for execution by various types of processors.  See also ¶ 39: Indeed, a module of executable code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices.)

Per Claim 20: Claim 20 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a system.  Claim 20 recites the operations in means-plus-function format.  As discussed above, the corresponding structure for performing these operations is a processor and memory (see ¶ 47).  As discussed above in connection with claim 14, Pratt discloses such structure (see Pratt at ¶ 38: Modules may also be implemented in software for execution by various types of processors.  See also ¶ 39: Indeed, a module of executable code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices.)

Per Claims 7 and 17: The combination of Pratt and Sinmao discloses the subject matter of claims 1 and 14, from which claims 7 and 17 depend, respectively.  Pratt further discloses:
receiving second event data reflecting an investment event associated with the account of the user, the investment event including a deposit value in the base currency; (see Pratt at ¶ 71: In one embodiment, the consumer designates an asset mix during a set-up of the purchase account and any funds added after that time are split based on the designated asset mix. In another embodiment, the consumer designates an asset mix each time the consumer provides funds for the consumer's purchase account. In another embodiment, funds are split based on an asset mix agreement, but the consumer can override the agreement each time funds are provided for the purchase account.)
retrieving, from the database, the diversification setting associated with the user; (see Pratt at ¶ 71: For example, a consumer may designate 50% gold, 25% silver, and 25% platinum.)
determining, based on the diversification setting, an investment amount of the deposit value to invest in the asset; (see Pratt at ¶ 71: Funds provided by the consumer may be split so that 50% purchase gold for the purchase account, 25% of the funds purchase silver, and 25% of the funds purchase platinum.)
requesting, via the network, a transfer of the investment amount of the deposit value to invest in the asset from a fiat currency account associated with the user at a digital banking system; (see Pratt at ¶ 70: The house account module 120, in one embodiment, acquires more than one asset for multiple house accounts. For example, one house account may be based on acquisition of gold. Another house account may be backed by silver, another by platinum, another by palladium, another by a REIT, another by stocks, etc.)
processing a second exchange of the investment amount of the deposit value for a second amount of the asset; and (see Pratt at ¶ 60: Once the asset exchange module 122 exchanges a quantity of the asset for the funds provided by the consumer, the asset exchange module 122 applies the asset to a purchase account of the consumer. For example, if the consumer provides $10,000 to purchase a quantity of the asset and the asset is gold, the internal spot price for gold is determined at the time the consumer tenders $10,000. If the internal spot price is determined to be $580/ounce (ounce may be abbreviated “oz”) for gold and the purchase fee is 2% of the internal spot price, the internal spot price will be $580+($580×0.02)=$591.60. The exchange will be $10,000/$591.60/oz=16.903313 oz. The asset exchange module 122 in this example places a value of 16.9 oz of gold in the consumer's purchase account.)
recording, in the [[blockchain]] ledger using the unique identifier associated with the user, that the second amount of the asset was acquired. (see ¶ 60: The asset exchange module 122 in this example places a value of 16.9 oz of gold in the consumer's purchase account.)
However, Pratt fails to disclose, but Sinmao, an analogous art of tokenized assets using a blockchain, discloses a blockchain to record such transactions (see Sinmao at ¶ 66: The AD/PC protocol includes a rewards protocol (e.g., principal and interest) for payments, governed by smart contracts on blockchain, a general asset token ownership registration and custody on permissioned blockchain, blockchain-enabled dynamic record of general asset token status, blockchain-enabled management of general asset token addition and removal from the repository on the permissioned blockchain, and a protocol for interacting with cascading token protocol.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt to use a blockchain ledger, as disclosed in Sinmao, rather than a conventional ledger, as disclosed in Pratt.  One of ordinary skill in the art would have been motivated to do so to increase the security of the Pratt system by using an immutable ledger, i.e., blockchain, to keep records of transactions, investments, and divestments.

Per Claim 10: The combination of Pratt and Sinmao discloses the subject matter of claim 7, from which claim 10 depends.  Pratt further discloses:
wherein the investment event is an electronic deposit of the base currency in the fiat currency account associated with the user at the digital banking system. (see Pratt at ¶ 60: For example, if the consumer provides $10,000 to purchase a quantity of the asset and the asset is gold, the internal spot price for gold is determined at the time the consumer tenders $10,000.)

Per Claim 11: The combination of Pratt and Sinmao discloses the subject matter of claim 1, from which claim 11 depends.  Pratt further discloses:
wherein the divestment event is an electronic preauthorization request for a transaction being processed by a merchant in association with the user. (see Pratt at ¶ 62: The credit transaction server 118 communicates the transaction amount and other details, such as consumer identification information, to the debit module 124 of the server 102. The debit module 124 debits the consumer's purchase account based on the amount of the transaction and an internal spot price of the asset backing the consumer's purchase account.)

Per Claim 12: The combination of Pratt and Sinmao discloses the subject matter of claim 1, from which claim 12 depends.  Pratt further discloses:
wherein the asset comprises a public stock or a precious metal. (see Pratt at ¶ 53: The asset purchased through the house account module 120 is typically gold or silver, but may also be platinum or palladium. In one embodiment, the asset includes shares of a real estate investment trust (“REIT”). In another embodiment, the asset comprises stocks, bonds, or a combination of both. The stocks and bonds may be a mix of funds comprising an index fund that follows an index, such as the Standard and Poor 500 or the Dow Jones Industrial Average. The stocks and bonds may also be in any mutual fund of the type offered for sale by many investment firms.)

Claims 2 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pratt and Sinmao as applied to claims 1 and 14 above, and further in view of U.S. Patent Pub. No. 2011/0087582 to Pak et al.
Per Claims 2 and 15: The combination of Pratt and Sinmao discloses the subject matter of claims 1 and 14, from which claims 2 and 15 depend, respectively.  However, Pratt fails to disclose, but Sinmao discloses:
determining that the first amount of the asset is a fractional share, (see Sinmao at ¶ 103: Once subscription requests are allocated and priced (subject to governance, ownership limits, and bidding and allocation schema), the SIP protocol begins to create specific asset tokens, representing fractional shares of specific assets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt so that Pratt may invest in fractional shares as disclosed in Sinmao.  The claimed invention would have been obvious as it is a simple substitution of one asset, such as gold, for another type of asset, such as a fractional share.  Further, the result of such a substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However, the combination of Pratt and Sinmao fails to disclose, but Pak, an analogous art of trading securities, discloses:
processing the first exchange includes sending a request, via the network, to a trust engine of an electronic exchange requesting the trust engine to exchange the first amount of the asset including the fractional share into the first corresponding amount of the base currency, the request including an account identifier of the user, the asset identifier, and the first amount of the asset to divest; and (see Pak at ¶ 57: In step 318, the central platform 20 may transmit the converted order to the local market center 24, where the order is entered into the central limit order book to await execution.)
responsive to sending the request, receiving, via the network, a response from the trust engine of the electronic exchange that the first exchange of the first amount of the asset for the first corresponding amount of the base currency was successfully completed. (see Pak at ¶ 58: In step 320, the central platform 20 may receive an equity order execution report from the local market center 24, indicating that the order was matched to another order and executed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt so that the Pratt system requests to sell the asset and receives a confirmation of the sale of the asset using the techniques disclosed in Pak.  One of ordinary skill in the art would have been motivated to do so to facilitate asset exchanges to fund the transactions made using the asset-backed card.

Claims 3-5, 8-9, 16, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pratt and Sinmao as applied to claims 1 and 14 above, and further in view of U.S. Patent Pub. No. 2019/0028276 to Pierce et al.
Per Claims 3 and 16: The combination of Pratt and Sinmao discloses the subject matter of claims 1 and 14, from which claims 3 and 16 depend, respectively.  However, Pratt fails to disclose, but Sinmao discloses:
determining a number of [[cryptographically signed]] asset tokens to reallocate based on the first amount of the asset; and (see Sinmao at ¶ 72: As noted above, the system platform enables full or partial securitization of Asset X. Even if only one user subscribes to Asset X, one asset token X worth $50 (or less) can be created for Asset X, leaving $150 worth (or 75%) of Asset X unclaimed. The value will remain in the general asset pool and the ownership stakes will be reallocated to remaining general asset tokens.)
recording, in the blockchain ledger, a reallocation of the number of [[cryptographically signed]] asset tokens representing the first amount of the asset to a token pool. (see Sinmao at ¶ 66: The AD/PC protocol includes a rewards protocol (e.g., principal and interest) for payments, governed by smart contracts on blockchain, a general asset token ownership registration and custody on permissioned blockchain, blockchain-enabled dynamic record of general asset token status, blockchain-enabled management of general asset token addition and removal from the repository on the permissioned blockchain, and a protocol for interacting with cascading token protocol.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt so that the assets are reallocated and recorded in a ledger using the techniques disclosed in Sinmao.  One of ordinary skill in the art would have been motivated to do so to free up assets so that other users may invest in the assets.
However, the combination of Pratt and Sinmao fails to disclose, but Pierce, an analogous art of blockchain digital assets, discloses that the tokens are cryptographically signed (see Pierce at ¶ 193: This rule list may also indicate parameters pertaining to multiple signatures, e.g. that transactions creating digital tradeable tokens should be signed by two different valid issuer keys.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sinmao such that the tokens are signed as disclosed in Pierce.  One of ordinary skill in the art would have been motivated to do so to increase the integrity of the tokens.

Per Claim 4: The combination of Pratt, Sinmao, and Pierce discloses the subject matter of claim 3, from which claim 4 depends.  However, Pratt fails to disclose, but Sinmao discloses:
wherein at least one of the [[cryptographically signed]] asset tokens includes: the unique identifier associated with the user; the asset identifier; a transaction identifier; a market value of the asset at a time of the first exchange; a multiplier value; a timestamp of the reallocation; and a cryptographic signature. (Examiner’s Note: these claim elements have been considered and determined to recite non-functional descriptive material.  These data elements are non-functional descriptive material because the claim fails to positively recite a functional relationship with these data.  See MPEP 2111.05.  However, for compact prosecution purposes, the following citation is provided: see Sinmao at ¶ 64: Additionally, general asset token information management is more dynamic, efficient, and rich. Each general asset token “Smart Contract” will contain information on approval to spend the token, including when it is eligible to be used to establish a custom portfolio, the pro rata increment, the pool of assets which may be selected, the transfer of the general asset token back to a repository in exchange for creating specific asset tokens, and a freeze/reactivation switch controlled by the present framework.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt so that such information may be used in describing the asset as disclosed in Sinmao.  One of ordinary skill in the art would have been motivated to do so to provide detailed information about the token representing the asset.
However, the combination of Pratt and Sinmao fails to disclose, but Pierce discloses that the tokens are cryptographically signed (see Pierce at ¶ 193: This rule list may also indicate parameters pertaining to multiple signatures, e.g. that transactions creating digital tradeable tokens should be signed by two different valid issuer keys.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sinmao such that the tokens are signed as disclosed in Pierce.  One of ordinary skill in the art would have been motivated to do so to increase the integrity of the tokens.

Per Claim 5: The combination of Pratt, Sinmao, and Pierce discloses the subject matter of claim 3, from which claim 5 depends.  However, Pratt fails to disclose, but Sinmao discloses:
determining that the first amount of the asset is a fractional share, wherein at least a portion of the number of [[cryptographically signed]] asset tokens represents the fractional share. (see Sinmao at ¶ 103: Once subscription requests are allocated and priced (subject to governance, ownership limits, and bidding and allocation schema), the SIP protocol begins to create specific asset tokens, representing fractional shares of specific assets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt so that Pratt may invest in fractional shares as disclosed in Sinmao.  The claimed invention would have been obvious as it is a simple substitution of one asset, such as gold, for another type of asset, such as a fractional share.  Further, the result of such a substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Per Claims 8 and 18: The combination of Pratt and Sinmao discloses the subject matter of claims 7 and 17, from which claims 8 and 18 depend, respectively.  However, Pratt fails to disclose, but Sinmao discloses:
accessing, via the network, the blockchain ledger to verify a token pool includes a sufficient number of [[cryptographically signed]] asset tokens to cover the second exchange; and (see Sinmao at ¶ 116: The CT protocol also democratizes the bidding and pricing mechanism for specific asset tokens. Since subscription requests re-allocate ownership interests across the pool of investors, participants seeking to increase their stake in specific assets must offer a premium to other owners by contributing a portion of the value of their general asset tokens to the value of the general pool. Allocations are then made based upon a democratic bidding and allocation schema, which is applied to bids received within the announced participation window begin and end dates/times. The bidding and allocation schema provides rules for allocation, for example based on a Dutch auction process. Users place a bid for the amount they are willing to buy and the price. Once the bids are received, allocations are made from highest bid to lowest bid. The price paid is the minimum successful bid that receives an allocation. The bidding and allocation schema can be modified over time according to the present platform's governance rules.)
responsive to positively verifying that the token pool includes the sufficient number of [[cryptographically signed]] asset tokens, recording, in the blockchain ledger using the unique identifier associated with the user, an allocation of a number of [[cryptographically signed]] asset tokens that correspond to the investment amount of the deposit value. (see Sinmao at ¶ 66: The AD/PC protocol includes a rewards protocol (e.g., principal and interest) for payments, governed by smart contracts on blockchain, a general asset token ownership registration and custody on permissioned blockchain, blockchain-enabled dynamic record of general asset token status, blockchain-enabled management of general asset token addition and removal from the repository on the permissioned blockchain, and a protocol for interacting with cascading token protocol.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt to use a blockchain ledger, as disclosed in Sinmao, rather than a conventional ledger, as disclosed in Pratt.  One of ordinary skill in the art would have been motivated to do so to increase the security of the Pratt system by using an immutable ledger, i.e., blockchain, to keep records of transactions, investments, and divestments.
However, the combination of Pratt and Sinmao fails to disclose, but Pierce, an analogous art of blockchain digital assets, discloses that the tokens are cryptographically signed (see Pierce at ¶ 193: This rule list may also indicate parameters pertaining to multiple signatures, e.g. that transactions creating digital tradeable tokens should be signed by two different valid issuer keys.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sinmao such that the tokens are signed as disclosed in Pierce.  One of ordinary skill in the art would have been motivated to do so to increase the integrity of the tokens.

Per Claims 9 and 19: The combination of Pratt and Sinmao discloses the subject matter of claims 7 and 17, from which claims 9 and 19 depend, respectively.  However, Pratt fails to disclose, but Sinmao discloses:
accessing, via the network, the blockchain ledger to determining how many [[cryptographically signed]] asset tokens are in a token pool; (see Sinmao at ¶ 68: At each casting event, general asset token holders can opt to use their general asset tokens to establish a portfolio of specific asset tokens, by submitting a subscription request that defines an ownership stake in available assets in the general pool that are not yet claimed by other general asset token holders.)
determining that the token pool includes a portion of the [[cryptographically signed]] asset tokens needed to cover the second exchange; (see Sinmao at ¶ 68: At each casting event, general asset token holders can opt to use their general asset tokens to establish a portfolio of specific asset tokens, by submitting a subscription request that defines an ownership stake in available assets in the general pool that are not yet claimed by other general asset token holders.)
recording, in the blockchain ledger using the unique identifier associated with the user, a first allocation of the portion of the [[cryptographically signed]] asset tokens from the token pool to the account of the user; (see Sinmao at ¶ 66: The AD/PC protocol includes a rewards protocol (e.g., principal and interest) for payments, governed by smart contracts on blockchain, a general asset token ownership registration and custody on permissioned blockchain, blockchain-enabled dynamic record of general asset token status, blockchain-enabled management of general asset token addition and removal from the repository on the permissioned blockchain, and a protocol for interacting with cascading token protocol.)
generating a remaining number of [[cryptographically signed]] asset tokens needed to cover the second exchange; and (see Sinmao at ¶ 107: After the asset is onboarded and prepared, specific asset tokens can be created on an “as-requested” basis.)
recording, in the blockchain ledger using the unique identifier associated with the user, a second allocation of the remaining number of the [[cryptographically signed]] asset tokens. (see Sinmao at ¶ 66: The AD/PC protocol includes a rewards protocol (e.g., principal and interest) for payments, governed by smart contracts on blockchain, a general asset token ownership registration and custody on permissioned blockchain, blockchain-enabled dynamic record of general asset token status, blockchain-enabled management of general asset token addition and removal from the repository on the permissioned blockchain, and a protocol for interacting with cascading token protocol.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt so that tokens are assigned and generated, if necessary, for investment ownership using the techniques disclosed in Sinmao.  One of ordinary skill in the art would have been motivated to do so to enable the end-users of the Pratt system to invest in assets even when there may not be a sufficient number of assets initially.
However, the combination of Pratt and Sinmao fails to disclose, but Pierce, an analogous art of blockchain digital assets, discloses that the tokens are cryptographically signed (see Pierce at ¶ 193: This rule list may also indicate parameters pertaining to multiple signatures, e.g. that transactions creating digital tradeable tokens should be signed by two different valid issuer keys.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sinmao such that the tokens are signed as disclosed in Pierce.  One of ordinary skill in the art would have been motivated to do so to increase the integrity of the tokens.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pratt and Sinmao as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2006/0167779 to Turner.
Per Claim 6: The combination of Pratt and Sinmao discloses the subject matter of claim 1, from which claim 6 depends.  However, the combination of Pratt and Sinmao fails to disclose, but Turner, an analogous art of investment rate of returns, discloses:
the asset is one of a plurality of assets associated with the user; and (see Turner at ¶ 40: This simultaneous monitoring can be done singly or in aggregate. By monitoring multiple investments singly, an investor can choose at a point in time to sell only those investments that exceed a minimum rate of return.)
determining the first amount of the asset to divest further comprises: determining, relative to a time of the divestment event, a percentage gain for each of the plurality of assets; and (see Turner at ¶ 129: If, at 703, the market price reaches the agreed to price that triggers the capital return transaction, the agreed to capital is returned to the investor at 704.)
selecting the asset from among the plurality of assets to divest based on a corresponding percentage gain. (see Turner at ¶ 129: If, at 703, the market price reaches the agreed to price that triggers the capital return transaction, the agreed to capital is returned to the investor at 704.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt so that only those investments meeting certain appreciation criteria are sold to pay for the transaction.  One of ordinary skill in the art would have been motivated to do so to ensure only profitable investments are sold to pay for a transaction, thereby avoiding investment losses.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pratt and Sinmao as applied to claim 1 above, and further in view of U.S. Patent No. 7,873,571 to Wehmer.
Per Claim 13: The combination of Pratt and Sinmao discloses the subject matter of claim 1, from which claim 13 depends.  However, the combination of Pratt and Sinmao fails to disclose, but Wehmer, an analogous art of divestiture, discloses:
transferring, via the network to a fiat currency account associated with the user at a digital banking system, at least the first corresponding amount of the base currency. (see Wehmer at 2:36-42: By virtue of the common ownership of the brokerage 12 and the banks 14, 16 and 18, an improved method of managing the funds of a client of the brokerage 12 provides for automatically electronically transferring client brokerage account funds from the client's brokerage account into one or more accounts set up for, or existing for the client at one or more affiliated banks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pratt to transfer the proceeds of the divested asset to a financial account as disclosed in Wehmer.  One of ordinary skill in the art would have been motivated to do so to enable a customer to have flexibility in where the funds of the divestiture go.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2007/0239571 discloses a method and device for providing a fixed income from a range of assets is disclosed. In one aspect, the assets are divided into a first group associated with relatively low liquidity risks and a second group associated with liquidity risks higher than that of the first group such that the second group does not need to be liquidated sooner than a predetermined length, such as five years. An asset in the second group is sold only when that asset has gained in value by a predetermined amount, such as 20%, over the principle within a predetermined period of time, such as a year. In another aspect, investments in the second group are made in at least two asset classes that have historically exhibited a strong inverse price correlation with each other. The holdings in the two inversely related asset classes are rebalanced when the performance of one class exceeds the performance of the other class by a predetermined amount, such as 80% of the average of the maxima or minima in historical performance difference.
U.S. Patent Pub. No. 2019/0236594 discloses a system and method for bootstrapping a cryptographic ledger based on stake in a fiat currency. Stake can be verified using proof of cash systems involving anti-spoofing, anti-counterfeiting, and remote verification and transaction functionality. Stake can further or otherwise be verified using proof of balance systems involving verification of one or more balances using a service of a financial institution or data provider. These systems, together or separately, can be utilized to implement a cryptographic currency and application platform enabling financial transaction and general computing capabilities, in accordance with various embodiments of the invention.
U.S. Patent Pub. No. 2016/0140652 discloses a network-based computer system for determining an asset divestiture of a financial institution based on asset data is described. The system includes at least one processor in communication with at least one memory. The at least one processor is configured to receive a divestiture request message including a financial institution identifier, receive asset data for the identified financial institution, the asset data including data associated with a plurality of assets of the identified financial institution, wherein each asset has an asset value and a risk weight representing a potential change in the asset value over time, determine a candidate divestiture for the identified financial institution at least in part based on the asset value and the risk weight for each asset of the plurality of assets, and provide a divestiture report to the identified financial institution, wherein the divestiture report includes the candidate divestiture for the identified financial institution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685